Citation Nr: 0116286	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from August 1949 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for asbestosis.  The veteran was notified 
of the denial by a letter in September 2000.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the appellant in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

The veteran claims that he suffers from asbestosis as a 
result of asbestos exposure during service as a boiler 
technician.  As to claims of service connection for 
asbestosis or other asbestos-related disease, the Board notes 
that there has been no specific statutory guidance with 
regard to these claims, nor has the Secretary promulgated any 
regulations.  However, VA has issued a circular on asbestos-
related diseases.  DVB Circular 21- 88-8, Asbestos- Related 
Diseases (May 11, 1988) (DVB Circular) provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

In this case, correspondence from Jan H. Westerman, M.D., 
dated in December 1999, indicates that the veteran's chest x-
ray revealed calcified pleural plaques which, the physician 
opined, were consistent with prior asbestos exposure and 
asbestos-related pleural disease.  A review of the record 
reveals that x-ray reports or treatment records from Dr. 
Westerman have neither been requested nor associated with the 
claims file; yet, such records may be pertinent to the 
veteran's claim.  

Curiously, when the veteran was examined by VA in 
February 2000,  the diagnoses included a history of asbestos 
exposure but no signs of pulmonary hypertension or chronic 
obstructive pulmonary disease (COPD).  In contrast, a private 
hospital discharge summary in April 2000 indicates that the 
veteran was found to have moderate to severe COPD.  
Correspondence from Richard Kim, M.D., dated in August 2000, 
also indicates that the veteran has COPD with emphysema.

While the record contains the veteran's service medical 
records, service personnel records, VA and private treatment 
reports, and written statements from the veteran wherein he 
alleges that he suffers from a respiratory disability due to 
asbestos exposure, it is unclear whether any examiner has 
specifically determined whether such disability, if extant, 
is due to service.  Based on a review of the evidence of 
record, the Board finds that further evidentiary development 
is necessary to obtain more definitive evidence on these 
points, especially in light of the passage of time following 
the veteran's separation from service.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion are required 
from an expert who has reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
asbestosis that has not already been made 
part of the record, including chest x-ray 
reports and treatment records from 
Dr. Westerman, if any, and ensure that 
all pertinent records of VA or private 
treatment have been procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  The veteran should also be 
asked to provide more detailed 
information about the asbestos exposure 
he believes he experienced in service.

3.  After the above-requested development 
has been completed, the RO should review 
the file and undertake any additional 
development deemed warranted, including 
scheduling the veteran for a VA pulmonary 
examination, conducted by an appropriate 
specialist, to obtain medical opinion 
evidence regarding the medical 
probability that the veteran currently 
suffers from a respiratory disability as 
a result of asbestos exposure.  Any 
examiner called upon to provide such an 
opinion should review the entire record, 
including evidence obtained as a result 
of the development sought above.  The 
veteran's history, current complaints, 
medical records (including service 
medical records) and examination findings 
should be considered.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed asbestos-related 
disability is traceable to military 
service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If no such disability or 
nexus to service is found, this should be 
affirmatively stated and reconciled with 
findings such as those made by private 
physicians in December 1999 and in 
April 2000, as well as those by a VA 
examiner in February 2000.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


